Name: Commission Regulation (EC) No 2235/2003 of 23 December 2003 laying down common rules for the application of Council Regulations (EC) No 1782/2003 and (EC) No 1868/94 as regards potato starch
 Type: Regulation
 Subject Matter: cooperation policy;  plant product;  agricultural policy;  economic policy;  foodstuff
 Date Published: nan

 Avis juridique important|32003R2235Commission Regulation (EC) No 2235/2003 of 23 December 2003 laying down common rules for the application of Council Regulations (EC) No 1782/2003 and (EC) No 1868/94 as regards potato starch Official Journal L 339 , 24/12/2003 P. 0036 - 0044Commission Regulation (EC) No 2235/2003of 23 December 2003laying down common rules for the application of Council Regulations (EC) No 1782/2003 and (EC) No 1868/94 as regards potato starchTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1782/2003 of 29 September 2003 establishing common rules for direct support schemes under the common agricultural policy and establishing certain support schemes for farmers and amending Regulations (EEC) No 2019/93, (EC) No 1452/2001, (EC) No 1453/2001, (EC) No 1454/2001, (EC) 1868/94, (EC) No 1251/1999, (EC) No 1254/1999, (EC) No 1673/2000, (EEC) No 2358/71 and (EC) No 2529/2001(1), and in particular Article 145(c) thereof,Having regard to Council Regulation (EC) No 1868/94 of 27 July 1994 establishing a quota system in relation to the production of potato starch(2), and in particular Article 8 thereof,Whereas:(1) Chapter 6 of Title IV of Regulation (EC) No 1782/2003 provides for an aid for farmers producing potatoes intended for the manufacture of potato starch. According to Article 93 of that Regulation, the amount of the payment applies to the quantity of potatoes needed for making one tonne of starch.(2) Article 4a of Regulation (EC) No 1868/94 provides for a minimum price for potatoes intended for the manufacture of potato starch. This price shall be adjusted according to the starch content of the potatoes. Article 5 of that Regulation provides for a premium to be paid to undertakings producing potato starch for the quantity of potato starch produced.(3) It is necessary to establish common rules for the determination of the weight of the potatoes and the payments of the aid for starch potato, the minimum price, and the premium in relation to the starch content of the potatoes.(4) The measures provided for in this Regulation are in accordance with the opinions of the Management Committee for Direct Payments and of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1For the purposes of Articles 93 and 94 of Regulations (EC) No 1782/2003 and of Articles 4a and 5 of Regulation (EC) No 1868/94, the weight of the potatoes shall be determined in accordance with Annex I to this Regulation.The payments of the aid for starch potato provided for in Article 93 of Regulation (EC) No 1782/2003, the minimum price and the premium in relation to the starch content of the potatoes provided for in Articles 4a and 5 of Regulation (EC) No 1868/94 shall be as set out in Annex II to this Regulation.Article 2This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union.It shall apply from the marketing year 2004/05.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 23 December 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 270, 21.10.2003, p. 1.(2) OJ L 197, 30.7.1994, p. 4. Regulation as last amended by Regulation (EC) No 1782/2003.ANNEX IThe weight of the potatoes shall be determined in accordance with one of the following methods:Method AThe net weight of the potatoes is determined by taking samples. Samples are taken from several parts of the means of transport used and at three different levels, namely the upper, middle and lower levels.The residual earth is discharged before the means of transport is weighed empty.Samples taken for weight checking should weigh not less than 20 kilograms. The tubers are washed, cleaned of any extraneous matter and reweighed.The recorded weight is reduced by 2 % to allow for the quantity of water absorbed during washing. The result constitutes the total reduction to be applied to 1000 kilograms of potatoes.Method BThe potatoes constituting a batch from a single grower are collected in silos.The potatoes are washed, the extraneous matter is removed and the total actual weight of the potatoes in the silos is determined, allowing 2 % for absorbed water.Method C1. This method of determining the actual weight of the potatoes shall apply where batches of potatoes from different growers are collected in the same silo, provided that the growers have first agreed to the use of this method.Before the total actual weight of the batches is determined, the net weight of each batch must be determined by means of Method A.2. The potatoes collected in the silo are then washed, the extraneous matter is removed and their total actual weight is determined, allowing 2 % for absorbed water.3. If the total weight of the batches of washed potatoes is different from the sum of the weights obtained by means of Method A, the following correction is applied: the total weight mentioned at point 2 above is multiplied by the net weight obtained by means of Method A for each batch in turn.Each result is divided by the total net weight of the batches as determined by means of Method A.ANNEX II>TABLE>